DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontana (U.S. 8,833,576).  Fontana teaches an application container 1 comprising a main body 2 that holds an application material (col. 1 lines 8-11), wherein the main body 2 has a tubular shape (figure 2) extending in an axial direction and forming an opening  (col. 4 lines 4-8) to expose the application material, a cap 7 that overlaps the opening of the main body in the axial direction (figure 1), and a weakened portion at 13 that connects the cap to an outer peripheral surface 12 of the main body (col. 4 lines 56-59), wherein the weakened portion 13 is oriented substantially in a circumferential direction of the main body (located circumferentially of main body), at a position that is located away from the opening in the axial direction of the main body (figure 1), and wherein the weakened portion 13 is configured to be split in response to an external force, so as to separate the cap from the main body (col. 5 lines 6-10).

Regarding claim 2, the cap 7 includes a tubular portion (above 9) that overlaps the opening (in an axial direction) of the main body in the axial direction, and a wing portion 8 protruding from the tubular portion in a direction intersecting an axial direction of the tubular portion (8 extends horizontally).

Regarding claim 3, the wing portion 8 includes an information display portion (flat surface of 8 is capable of displaying information) displaying information regarding the application material. 

Regarding claim 4, the weakened portion 13 includes a plurality of connection portions (two elements 13) arranged in the circumferential direction, that connect the cap with the main body at 12, and a plurality of gaps arranged in the circumferential direction between adjacent pairs of the connection portions (gaps between two elements 13) so as to separate the cap from the main body in response to a rotation of the cap relative to the main body.

Regarding claim 5, wherein the outer peripheral surface of the main body 2 includes a recess at 4 that extends in the circumferential direction, and a step portion (below elements 4 and 16) located adjacent the recess, wherein the outer peripheral surface has a greater diameter at the step portion than at the recess (figure 2), wherein the recess is offset from the opening in the axial direction (located below the opening) and located between the opening and the step portion (figure 2), and wherein the weakened portion is formed in the recess (13 extends into the recessed portion to attach to 12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the frangible portion.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736